EXHIBIT 10.13

 

AGREEMENT

 

THIS AGREEMENT is effective as of November 7, 2001 (the “Effective Date”) by and
between HealtheTech, Inc., a Delaware corporation with offices located at 523
Park Point Drive, Golden, Colorado 80401 (“HET”), and Sensors for Medicine and
Science, Inc., a Delaware corporation having offices at 12321 Middlebrook Road,
Suite 210, Germantown, Maryland 20874 (“SMSI”).

 

WHEREAS, HET and SMSI are parties to a License Agreement dated August 17, 1999
and subsequently amended on October 30, 1999 and March 31, 2000 (collectively
hereinafter the “1999 Agreement”), relating to the development and use of oxygen
sensor technology; and

 

WHEREAS, SMSI has performed various engineering and development services for HET
in the years 2000 and 2001 relating to oxygen sensor technologies, wherein the
scope of said services are agreed by the parties to be outside the original
contemplated scope of development services contemplated by the 1999 Agreement
(“Additional Development Services”), and wherein such services are not or have
not been specifically reimbursable pursuant to any other purchase order issued
by HET, and the parties wish to resolve any differences as to the value of, and
remuneration for, said Additional Development Services, under the terms and
conditions herein;

 

NOW, THEREFORE, in consideration of the promises and agreements set forth
herein, the parties, each intending to be legally bound hereby, do agree as
follows.

 

1.             VALUE ASSIGNED.  The parties hereby assign a total value of
$687,983.00 (all dollars herein are U.S. dollars) for any and all, known or
unknown, Additional Development Services rendered in 2000 and 2001 for or on
behalf of HET by SMSI and its agents or “Affiliates” (as defined in the 1999
Agreement).

 

2.             AMOUNTS ALREADY PAID.  It is agreed by the parties that HET has
already paid to SMSI, and SMSI has already received, a payment in the amount of
$102,195.00 towards the Additional Development Services.

 

3.             OUTSTANDING BALANCE.  It is therefore agreed by the parties that
as a result of the payment identified above, the total remaining value for all
Additional Development Services is therefore $585,788.00.

 

4.             PAYMENTS TO SMSI.  HET hereby agrees to pay to SMSI the remaining
balance of $585,788.00 in accordance with the following payment schedule and
terms, and SMSI agrees that fulfillment of all payments in accordance with the
following payment schedule and terms constitutes full remuneration for any and
all, known or unknown, Additional Development Services:

 

(a)  HET shall pay to SMSI an additional sum of $85,791.00 within ten(10)
business days of the Effective Date herein; and

 

(b)  HET shall pay to SMSI the remaining $500,000 in the form of an additional
2% royalty on revenue received from HET sales of Disposable Products (as defined
in Section 1.4 of the 1999 License Agreement) manufactured for use with HET
products incorporating the SMSI Reusable Sensor (as defined in the 1999 License
Agreement) (hereinafter “Additional Royalty”). This Additional Royalty
obligation shall not count towards the HET minimum royalty obligation specified
in Section 3.2 of the 1999 License Agreement, and shall be in addition to any
other royalty obligations specified in the 1999

 

--------------------------------------------------------------------------------


 

License Agreement.

 

(c)  The Additional Royalty obligations specified in section 4(b) above shall be
payable to SMSI in accordance with Section 4 of the 1999 License Agreement and
shall be reported and itemized separately from other royalties payable to SMSI
under the 1999 Agreement. Additional Royalties payable to SMSI under this
Agreement shall also be subject to the records and audit provisions set forth in
Section 5 of the 1999 License Agreement. In the event that the cumulative
payable Additional Royalty payments do not equal the remaining $500,000.00 by
January 15, 2003, HET shall pay to SMSI a lump-sum equal to the difference
between the $500,000 and cumulative total Additional Royalty payments made
payable by that date and upon payment of such a lump-sum, the Additional Royalty
payments shall cease.

 

5.             OTHER DEVELOPMENT WORK.  It is agreed by the parties that, unless
otherwise agreed in writing by the parties, any additional development work
undertaken by or on behalf of SMSI in furtherance of meeting the requirements of
the oxygen sensor specification defined in Appendix 13.2 of the 1999 License
Agreement shall be at SMSI’s sole expense. Nothing herein shall be construed as
relieving HET of the obligation to pay to SMSI the full amount of the separate
Oxygen Sensor Development Fee described in Section 13.3 of the 1999 Agreement.

 

6.             MISCELLANEOUS TERMS.  Any payments to SMSI under this Agreement
shall be made to the SMSI address specified above. This Agreement shall be
governed by and construed in accordance with the laws of the state of Delaware,
excluding conflict of laws principles. No rights or licenses are granted to HET
hereunder.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized representative.

 

HealtheTech, Inc.

Sensors for Medicine and
Science, Inc.

 

 

By:

/s/ Noel Johnson

 

By:

/s/ Marc R. Schneebaum

 

 

Noel Johnson, PhD

 

Marc R. Schneebaum

 

 

Chief Operating

 

President and CEO

 

 

Officer

 

 

 

 

 

 

 

 

Date:

/s/ 11/08/01

 

Date:

/s/ 11/07/01

 

 

2

--------------------------------------------------------------------------------